CALOGERO, Chief Justice,
concurring.
I concur in the order but write to point out additionally that La.Code Civ. Pro. art. 1915(A)(5), cited by the defendants in their opposition, is not applicable in this case because the issue of liability was not “tried separately by the court .... ” Instead, the trial court granted a partial summary judgment on the liability issue pursuant to La.Code Civ. Proc. art. 966(E); therefore, in the absence of a showing of irreparable harm, La.Code Civ. Proc. art. 1915(B) controls.